Citation Nr: 0926987	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  06-01 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


ISSUE

Entitlement to a rating in excess of 20 percent for 
residuals, colle's fracture involving the left wrist with 
malunion, distal ulna resection and traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1961 to 
September 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

In December 2008 the Board increased the rating for the 
Veteran's residual left wrist scar to 10 percent.  The Board 
then remanded the issue of entitlement to a rating in excess 
of 20 percent for residuals, colle's fracture involving the 
left wrist with malunion, distal ulna resection and traumatic 
arthritis for additional development, including provision to 
the Veteran of a compensation and pension (C&P) examination.  
The report of that examination, which was duly conducted in 
January 2009, has been associated with the claims file.

In a rating decision dated in March 2009 the RO granted 
service connection for the left carpal tunnel syndrome and 
left ulnar nerve neuritis residuals of the Veteran's service-
connected left ulnar disability, and assigned an evaluation 
of 20 percent effective February 25, 2008.  


FINDING OF FACT

The Veteran's service-connected left wrist disability is 
productive of nonunion of the left distal ulna (lower half).


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals, colle's fracture involving the left wrist with 
malunion, distal ulna resection and traumatic arthritis are 
not met at any time during the appeal period.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5211 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision dated in 1968 the Veteran was granted 
service connection for residuals, Colle's fracture, left 
wrist with malunion, distal ulna resection and traumatic 
arthritis, and assigned an evaluation of 20 percent.  In 
November 2004 he filed a claim for a rating in excess of 20 
percent.  The Board notes that this disability has been 
continuously evaluated under the provisions of Diagnostic 
Code 5211 since service connection was established.  38 
C.F.R. § 4.71a, Diagnostic Code 5211.  The Board further 
notes that the Veteran has already been assigned separate 
evaluations for residual scar, carpal tunnel syndrome, and 
ulnar neuritis disabilities associated with his service-
connected left ulnar fracture disability.  These matters are 
not on appeal and will, accordingly, not be discussed 
further.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  A higher evaluation shall 
be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  

Under the provisions of Diagnostic Code 5211, a 10 percent 
rating is warranted for malunion with bad alignment of the 
ulna in the lower half, and a 20 percent rating is warranted 
for nonunion of the ulna in the lower half.  In order to 
attain a higher rating of 30 percent under the minor side 
provisions of Diagnostic Code 5211, there must be nonunion of 
the ulna in the upper half, with false movement, with loss of 
bone substance (1 inch (2.5 centimeters) or more) and marked 
deformity.  38 C.F.R. § 4.71a.  

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1997); 
and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

In addition to the foregoing, where limitation of motion is 
noncompensable, a 10 percent rating can be assigned based 
upon x-ray evidence of degenerative arthritis involving 2 or 
more major joints or 2 or more minor joint groups, and a 20 
percent rating is possible upon x-ray evidence of 
degenerative arthritis involving 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  However, ratings based on x-ray findings of 
arthritis may not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5003, Note (1).  

While the Veteran's entire history is reviewed when assigning 
a disability evaluation (38 C.F.R. § 4.1), where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has recently held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505, (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  Id.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

VA medical records dating from November 2003 inform of 
decreased strength in the left wrist.  In January 2005 the 
Veteran was accorded a C&P joint examination.  The examiner 
noted that the Veteran is right hand dominant and "performs 
most activities with his right hand."  On physical 
examination the Veteran was initially unable to relax his 
left wrist, but after gentle manipulation was able to achieve 
both active and passive movements, including dorsiflexion of 
40 degrees; palmar flexion of 45 degrees; radial deviation of 
20 degrees; and ulnar deviation of 30 degrees.  However, the 
examiner noted that when these movements were performed a 
second or third time "there was some diminution in the range 
of motion measurements obtained."  The examiner further 
noted that the left thumb was unable to reach the medial side 
of the left hand by a distance of about 3 centimeters.  X-
rays of the left wrist revealed osteopenic wrist bones, 
deformity and foreshortening of the distal ulna subchondral 
sclerosis of the distal radius with degenerative joint 
disease.  

Private treatment records dated in June 2007 advise of 
limited dorsiflexion of the left wrist, and include the 
following remarks:

He has pain that comes and goes but 
most often is present and he has very 
limited motion, particularly in the 
wrist.   . . . One can also appreciate 
that there is atrophy of the muscles 
both of the forearm and also the hand 
of that left upper extremity and he 
indicates that he is weak.  He can 
grasp a pen and other light objects, 
but he cannot push or pull heavy 
objects or hold as much as a gallon of 
milk in that left hand for any more 
than, but a few moments. 

Examination of the left upper extremity showed "observable 
deformity at the left wrist" and limited dorsiflexion.  
Diagnosis was traumatic arthritis in the left hand and wrist.

Private treatment records dated in December 2007 describe the 
Veteran's complaints of aching pain in his wrist and elbow 
unrelieved by anti-inflammatory medication.  Physical 
examination revealed a "grossly unstable distal ulna."  The 
physician added as follows:

It is mostly painful there and less 
painful with wrist flexion and 
extension on the left.  His whole left 
arm is smaller in girth than the right 
arm, so I suspect it is as he says that 
he does not use it like he does the 
right arm.  He has exquisite tenderness 
over the left lateral epicondyle, pain 
with resisted extension of his fingers 
and wrist, but not of his resisted 
supination.  The x-rays show a little 
bit of radiocarpal arthritis on the 
left wrist.  He clearly has the old 
evidence of a darrach with some extra 
calcification, probably where the ulna 
almost regenerated around the capsule 
of the distal radioulnar joint.

In February 2008 the physician wrote that x-rays showed that 
"the ulnar head is gone."  She further reported as follows:

There is a little extra calcification 
distal to where it was cut off and so I 
think he probably had a little bit of 
regrowth.  He has a little pseudo-
sigmoid notch where the distal end of 
the ulna has been rubbing against the 
radius.  He has some narrowing in the 
radial carpal joint, but it is minimal, 
and I do not see any evidence on either 
his x-rays or his physical examination 
today that he has symptomatic enough 
radial carpal joint to warrant a wrist 
fusion.  Any type of distal radial ulnar 
joint fusion would be really difficult 
since there is hardly anything to work 
with.  I do not think that would solve 
his problem either because we would just 
have to either create a one-bone forearm 
or cut the bone more proximally and 
trying get the distal end to heal and in 
my mind, both of those are very, very 
difficult operations especially when we 
hardly have bone to work with.

VA medical records dating from January to October 2008 also 
refer to left wrist pain.  Examination in January 2008 found 
left wrist extension to 20 degrees and flexion to 45 degrees.  
Diagnosis was "left wrist djd [degenerative joint 
disease]."  

The report of a VA Orthopædic Clinic examination done in 
February 2008 informs of tenderness over the left distal ulna 
and mild tenderness at the radiocarpal joint, with extension 
to 30 degrees, flexion to 40 degrees, no ulnar deviation, and 
radial deviation of 15 degrees.  X-rays taken at the time 
found narrowing and sclerosis at the radiocarpal joint, as 
well as prior trauma to the distal ulna with fragmentation.  
X-rays also showed "basal joint/stt 
[scaphotrapezotrapezoidal] arthritis."  Diagnosis was 
"radiocarpal arthritis, s/p excision of distal ulna, with 
instability and new bone formation."  

The report of a VA Orthopædic Clinic examination in October 
2008 informs of left distal ulna instability, with extension 
of 10 degrees, flexion of 40 degrees, radial deviation of 10 
degrees, and pronation and supination of 70 degrees each.  
Diagnosis was "malunion of distal radius, degenerative 
arthritis of the radio carpal joint and unstable distal radio 
ulnar joint."  According to the treatment provider, surgery 
would result in no motion and would not guarantee relief from 
pain or improved strength.  The treatment provider averred 
that the Veteran would not be able to work using the left 
hand, and added that there was "no reason for [the Veteran] 
to retirn to the clinic."  [sic].  

In January 2009 the Veteran was accorded another C&P 
examination.  The examiner noted that the claims file was 
reviewed.  During the examination the Veteran complained of 
pain, numbness, stiffness, instability, and give away 
weakness; and of flare-ups of severe pain one to two times 
per week.  Physical examination found "nonunion communited 
[sic] fracture distal one inch of left ulna."  Range of 
motion testing yielded 0 to 20 degrees dorsiflexion, 0 to 18 
degrees left palmar flexion; 0 to 18 degrees left radial 
deviation; and 0 to 3 degrees left ulnar deviation.  The 
examiner added that there was objective evidence of pain 
following repetitive motion, but no additional limitations 
after three repetitions of range of motion.  X-rays showed 
irregularity of the distal ulna, narrowing of the radiocarpal 
joint, and osteoarthritis at the first carpal metacarpal and 
scaphotrapezotrapezoidal joints.  Diagnoses were as follows:

1) DJD [degenerative joint disease] left 
wrist
2) Basalar joint disease left thumb
3) Non-union communited distal left 
ulnar fracture
4) Chronic strain/sprain left wrist with 
limited motion
5) Tear of TFC left wrist
6) Carpal tunnel syndrome left wrist 
with weakness of grasp and fine motor 
coordination
6) Mild left ulnar nerve neuritis at 
level of cubital tunnel

According to the examiner, there is definite non-union of the 
distal one inch of the left ulna with evidence of disruption 
of the triangular fibrocartilage complex, but "no marked 
loss of left ulnar length."  The examiner did note, however, 
that fibrous union formed much of the fracture site.  He 
added that there was "approximately 50% circumfrential loss 
of bony formation at the fracture site of the left ulna."  

Analysis

As stated before, the Veteran has already been accorded 
separate ratings for associated scar and neurological 
residuals, and those actions have not been appealed.  
Accordingly, medical evidence of residual neurological 
symptoms in the left upper extremity (including numbness, a 
positive Tinel's sign over the left carpal and left cubital 
tunnels; positive Phalen's test; a positive Priester's sign; 
a positive shake test; a positive TFC load test; sensory loss 
of the left index, long, and ring fingers; weakness of the 
lateral and palmar pinch of the left thumb; carpal tunnel 
syndrome; weakness of grasp and fine motor coordination; and 
neuritis at the cubital tunnel) a will not be considered in 
this decision.  

As regards the Veteran's service-connected non-dominant left 
distal ulna disability, the Veteran has already been assigned 
the highest possible rating of 20 percent under Diagnostic 
Code 5211 throughout the appeal period.  38 C.F.R. § 4.71a, 
Diagnostic Code 5211.  Accordingly, his request for a rating 
in excess of 20 percent for residuals, colle's fracture 
involving the left wrist with malunion, distal ulna resection 
and traumatic arthritis, other than has already been granted 
under Diagnostic Codes 5211, 8516, and 7804, must be denied.

In so finding, the Board notes that a higher rating for 
impairment is available under Diagnostic Code 5211, but that 
criteria is limited to impairment of the proximal ulna (upper 
half), and the Veteran is service-connected for impairment of 
the distal ulna (lower half).  The highest rating possible 
for impairment of the ulna in the lower half is 20 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5211.

The Board further notes that a separate rating for traumatic 
arthritis has been considered; however, limitation of motion 
is contemplated in the currently assigned diagnostic 
criteria, and the Veteran has already been assigned a 
compensable rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5211.  Consequently, a separate rating under Diagnostic Code 
5003 may not be assigned.  

The Board has also considered whether a higher rating under 
the provisions of DeLuca v. Brown is warranted; however, 
where, as here, a disability has been rated at the maximum 
level provided by the diagnostic code under which it is 
rated, the considerations of DeLuca do not apply.  VAOPGCPREC 
36-97, 63 Fed. Reg. 31262 (1998), citing Johnston v. Brown, 
10 Vet. App. 80 (1997) (remand for consideration of 
functional loss of range of motion of a wrist due to pain 
inappropriate where rating currently assigned for limitation 
of motion was maximum available under the applied diagnostic 
code).

In accordance with Hart v. Mansfield, 21 Vet. App. 505, 
(2007), the Board has considered whether a staged rating is 
appropriate; however, as previously stated, the Veteran has 
already been assigned the maximum rating throughout the 
appeal period.  A staged rating is consequently not 
warranted.

The assignment of an extra-schedular rating was also 
considered.  See 38 C.F.R. 
§ 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Also, there must be a comparison between the 
level of severity and symptomatology of the claimant's 
service-connected disability with the established criteria 
found in the rating schedule for that disability.  Id.

If the rating criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is adequate, and no 
referral is required.  In the next step of the inquiry, 
however, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  Id.

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.

In this case there is no indication that the disability 
picture is so exceptional that the schedular ratings are 
inadequate.  The Board also finds that the level of severity 
and symptoms as previously expounded are contemplated within 
the assigned schedular criteria.  See Thun.  The Veteran 
reports that he is retired.  Moreover, the Board notes that 
he is right hand dominant and performs most of his tasks with 
his right hand, and there is no other evidence of record 
which shows a level of disability that would result in marked 
interference with employment because of his non-dominant left 
wrist disability.  Based on the evidence of record referral 
by the RO to the Director of VA's Compensation and Pension 
Service, under 38 C.F.R. § 3.321, is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Notice which informs the Veteran of how VA 
determines disability ratings and effective dates should also 
be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In addition to the foregoing, the Court has held that with 
regard to claims for increased-compensation, § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement as well.  Id.  

Letters from the RO dated in November 2004, February 2006, 
and December 2008 did not fully comply with the notice 
requirements of Vazquez since they did not provide the 
Veteran with the applicable rating criteria; however, the 
Veteran was asked in each of these letters to submit evidence 
showing that his service-connected left wrist disability had 
increased in severity.  The Board particularly notes that in 
the 2006 letter the Veteran was informed that this evidence 
could be a statement from a doctor containing physical and 
clinical findings; the results of any laboratory tests or x-
rays, and the dates of examinations and tests, as well 
statements from other individuals able to describe, from 
their knowledge and personal observations, how the disability 
had become worse.  The Board further notes that in August 
2006 the Veteran submitted a statement from an acquaintance 
who narrated regarding his knowledge of the Veteran's left 
wrist difficulties.  He has also elaborated regarding the 
effect of his service-connected left wrist disability on his 
left knee, and regarding the respective impact on his work 
and other activities of daily living.  The Board further 
notes that he was provided with Diagnostic Code 5211 rating 
criteria in the November 2005 statement of the case, and his 
claim was readjudicated and a Supplemental Statement of the 
Case was issued in September 2006.  Moreover, the Board notes 
that the Veteran has been represented by a renowned veterans 
service organization throughout the appeal period.  Based on 
the various notices provided by VA with respect to the 
applicable criteria and the types of information and evidence 
that he could submit to VA, the Veteran is reasonably 
expected to understand the types of evidence that would 
support his claims for a higher rating.  The Board is thus 
satisfied that remand for additional development is not 
warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (regarding substantial compliance); see also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran).

Regarding the duty to assist, VA and private treatment 
records have been obtained and made a part of the file.  In 
addition, the Veteran has been accorded multiple C&P 
examinations; the reports of which are of record.  The Board 
is satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board notes that VA treatment records dated in November 
2003 inform that the Veteran had quit working to care for his 
ailing mother who had since died, and contain the remarks 
"SHOULD START GETTING APPROX 300 DOLLARS FROM SSEC SSON."  
However, VA treatment records dated in December 2003 inform 
that the Veteran had resumed working, and there is no further 
mention of any putative receipt of non-VA benefits until 
2005.  Social work notes dated in January 2005 inform that 
the Veteran was encouraged to contact Social Security to 
discuss guidelines for working and Social Security benefits.  
Even so, there is no indication that the Veteran, who in 2005 
had reached retirement age of 64, ever applied for or was in 
receipt of Social Security disability benefits.  Accordingly, 
the Board finds that query to the Social Security 
Administration for the purpose of obtaining disability 
benefits information is not warranted.  See Soyini, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).


ORDER

A disability rating in excess of 20 percent under Diagnostic 
Code 5211 for residuals, colle's fracture involving the left 
wrist with malunion, distal ulna resection and traumatic 
arthritis, other than has already been granted under 
Diagnostic Codes 8516 and 7804, is denied.




____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


